Citation Nr: 0831315	
Decision Date: 09/15/08    Archive Date: 09/22/08

DOCKET NO.  06-15 022	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in 
Wichita, Kansas


THE ISSUES

1.  Entitlement to an effective date earlier than December 
31, 2002, for a grant of service connection for bipolar 
disorder based on clear and unmistakable error (CUE) in a May 
1992 rating decision. 

2.  Entitlement to an initial rating in excess of 50 percent 
for bipolar disorder.  


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter,  
Attorney at Law


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel


INTRODUCTION

The veteran served on active duty from June 9, 1964, to 
October 20, 1964.  

This case comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from an adverse action by the 
Department of Veterans Affairs (hereinafter VA) Regional 
Office in Affairs Medical and Regional Office Center in 
Wichita, Kansas (hereinafter RO).

The issue of entitlement to an increased initial rating for 
bipolar disorder is addressed in the REMAND portion of the 
decision below requires additional development and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  Service connection for a psychiatric disorder was denied 
by a May 1992 rating decision to which the veteran was 
notified and provided his appellate rights in June 1992; he 
did not perfect an appeal to this denial and it is final.  

2.  A May 2005 rating decision, following a VA examination in 
April 2005 that included an opinion that the veteran's pre-
existing bipolar disorder was aggravated by service, awarded 
service connection for bipolar disorder effective from the 
date of receipt of the claim to reopen, December 31, 2002.  

3.  The May 1992 rating decision denying entitlement to 
service connection for bipolar disorder did not involve 
incorrect application of the statutory or regulatory 
provisions extant at the time and was the product of a 
reasonable exercise of rating judgment given the relevant 
facts known at the time of this decision; a review of the 
evidence before the RO at the time of this rating decision 
does not compel the conclusion that reasonable minds could 
only agree that entitlement to service connection for bipolar 
disorder was warranted on the basis of such evidence.



CONCLUSIONS OF LAW

1.  The May 1992 rating decision is final.  38 U.S.C.A. 
§ 7105(c) (West 1991); 38 C.F.R. §§ 3.104, 19.129, 19.192 
(1991).

2.  Clear and unmistakable error was not committed in the May 
1992 rating decision.  38 C.F.R. § 3.105(a) (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist 

The United States Court of Appeals for Veterans Claims 
(Court) has held that because claims involving clear and 
unmistakable error (CUE) are not conventional appeals, but 
rather are requests for revisions of previous decisions, 
provisions of the Veterans Claims Assistance Act of 2000 are 
not applicable thereto.  See Livesay v. Principi, 15 Vet. 
App. 165, 178-79 (2001).  Although this holding pertains to 
an allegation of CUE in a decision by the Board, the Board 
concludes that this judicial construction is equally 
applicable when the issue involves an allegation of CUE in an 
otherwise final decision by the RO.  As a consequence, VA's 
duties to notify and assist contained in the VCAA are not 
applicable to the veteran's CUE claim.

II.  Legal Criteria/Analysis

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury suffered, or disease contracted, during such service.  
38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303(a), 3.304.  There are 
some disabilities, including psychotic disorders, for which 
service connection may be presumed if the disorder is 
manifested to a degree of 10 percent or more within one year 
of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.
 
Where there is a chronic disease shown as such in service, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, are service connected, unless 
clearly attributable to intercurrent causes. 38 C.F.R. § 
3.303(b).  When a condition noted during service is not shown 
to be chronic, or the fact of chronicity in service is not 
adequately supported, then a showing of continuity of 
symptomatology after discharge is required to support the 
claim.  Id.  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

The Court has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of: (1) a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 
247, 253 (1999).

A veteran will be considered to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that an injury or disease 
existed prior thereto.  38 U.S.C.A. §§ 1111, 1137; 38 C.F.R. 
§ 3.304(b).  VA's General Counsel has held that to rebut the 
presumption of sound condition under 38 U.S.C.A. § 1111, the 
VA must show by clear and unmistakable evidence both that the 
disease or injury existed prior to service and that the 
disease or injury was not aggravated by service. The claimant 
is not required to show that the disease or injury increased 
in severity during service before VA's duty under the second 
prong of this rebuttal standard attaches.  It was concluded 
that the provisions of 38 C.F.R. § 3.304(b) are inconsistent 
with 38 U.S.C.A. § 1111 insofar as § 3.304(b) states that the 
presumption of sound condition may be rebutted solely by 
clear and unmistakable evidence that a disease or injury 
existed prior to service.  It was held that 38 C.F.R. § 
3.304(b) is therefore invalid and should not be followed.  
See VAOPGCPREC 3-03; 69 Fed. Reg. 25178 (2004); see also 
Cotant v. Principi, 17 Vet. App. 116 (2003) (holding that the 
clear and unmistakable evidence standard in 38 C.F.R. 
§ 3.306(b) is "onerous" and requires an "undebatable" 
result).

A preexisting injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(a).  Aggravation may not be conceded where the 
disability underwent no increase in severity during service 
on the basis of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. §§ 
3.304, 3.306(b).

If a disability is found to have preexisted service, then 
service connection may be predicated only upon a finding of 
aggravation during service.  Paulson v. Brown, 7 Vet. App. 
466, 468 (1995).  Temporary or intermittent flareups during 
service of a preexisting injury or disease are not sufficient 
to be considered "aggravation in service" unless the 
underlying condition, as contrasted to symptoms, is worsened.  
Jensen v. Brown, 4 Vet. App. 304, 306-07 (1993). 

RO decisions that are final and binding are accepted as 
correct in the absence of CUE.  38 C.F.R. § 3.105(a).  The 
question of whether CUE is present in a prior determination 
is analyzed under a three-pronged test.  First, it must be 
determined whether either the correct facts, as they were 
known at the time, were not before the adjudicator, that is, 
more than a simple disagreement as to how the facts were 
weighed and evaluated; or that the statutory or regulatory 
provisions existing at that time were incorrectly applied.  
Second, the error must be undebatable and of the sort which, 
had it not been made, would have manifestly changed the 
outcome.  Third, a determination that there was CUE must be 
based on the record and the law that existed at the time of 
the prior adjudication in question.  See Damrel v. Brown, 6 
Vet. App. 242, 245 (1994) (citing Russell v. Principi, 3 Vet. 
App. 310, 313-14 (1992) (en banc)).

CUE is a very specific and rare kind of error.  CUE is the 
kind of error to which reasonable minds could not differ, 
that the result would have been manifestly different but for 
the error.  See Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993).  
CUE is an administrative failure to apply the correct 
statutory and regulatory provisions to the correct and 
relevant facts.  See Oppenheimer v. Derwinski, 1 Vet. App. 
370, 372 (1992).  The mere misinterpretation of facts or 
failure to fulfill the duty to assist does not constitute 
CUE.  See Thompson v. Derwinski, 1 Vet. App. 251, 253 (1991); 
Crippen v. Brown, 9 Vet. App. 412, 424 (1996); see also 
Damrel, 6 Vet. App. at 245 (holding that a valid CUE claim 
requires that the veteran assert more than a disagreement as 
to how the facts were weighed or evaluated).

Service connection for a psychiatric disorder was denied by a 
May 1992 rating decision to which the veteran was notified 
and provided his appellate rights in June 1992.  He did not 
perfect an appeal to this denial and it is thus final.  
38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. §§ 3.104, 
19.129, 19.192 (1991).  

The evidence before the adjudicators in May 1992 included the 
veteran's DD Form 214 and service personnel records which, in 
pertinent part, noted that the veteran was discharged from 
duty due to a disability that existed prior to service.  No 
service medical records were available at that time or have 
since been located, and it was noted in the May 1992 decision 
that the review was based on a "rebuilt" claims folder.  
Also of record at the time of the May 1992 rating decision 
were reports from a private medical facility reflecting 
inpatient psychiatric treatment from December 1964, two 
months after the veteran's separation from service.  The 
veteran was said to have been admitted due to being 
"hyperactive and frightened of losing control of himself 
altogether."  The veteran was observed at that time to 
exhibit a grandiose flight of ideas and "extreme looseness" 
of associations with inappropriate behavior.  The veteran's 
contact with reality was said to be severely impaired, and 
high doses of tranquilizers were necessary.  The final 
diagnosis was acute undifferentiated type schizophrenic 
reaction with paranoid trends.  

Additional evidence before the adjudicators in May 1992 
included private psychiatric clinical records dated in 1991 
that reflected a diagnosis of bipolar disorder.  One such 
record dated in September 1991 showed the veteran providing 
"a history of experiencing symptoms of a major mental 
illness, in particular a Bipolar Disorder since 1962."  
Another such record dated in October 1991 noted that the 
veteran "has apparently been treated for symptoms of a major 
mental illness since 1962."  Based on the above evidence, 
the adjudicators concluded in May 1992 that the evidence then 
of record showed that the veteran suffered from a major 
mental illness prior to military service with no evidence of 
aggravation during service.  

Thereafter and following receipt of a claim from the veteran 
on December 31, 2002, the veteran was afforded a VA 
examination in April 2005 that included an opinion that the 
veteran had bipolar disorder prior to service and that this 
condition was exacerbated beyond the natural progression of 
the preexisting disability by the veteran's in-service 
experience, to include being "singled out and harassed by 
some of his superiors and peers in the military" due to his 
delusional thinking.  Thereafter, a May 2005 rating decision 
granted service connection for bipolar disorder effective 
from December 31, 2002.  

The veteran's attorney argues that the May 1992 denial of 
service connection was the product of CUE because it did not, 
as required by 38 U.S.C.A. § 1111, find clear and 
unmistakable evidence that the veteran's bipolar disorder 
existed prior to service and was not aggravated by service, 
and that as a "matter of law" the presumption could not 
have been rebutted based on the lack of an entrance 
examination.  For the purpose of this case, the presumption 
that the veteran was sound upon entrance attaches; as such, 
the fact that the entrance examination is not of record does 
not mean that the presumption of soundness cannot be rebutted 
"as a matter of law."  This presumption, as noted by the 
veteran's attorney, can only be rebutted by clear an 
unmistakable evidence that a bipolar disorder existed prior 
to service and was not aggravated by service.  With respect 
to whether the RO in May 1992 found that this presumption had 
been rebutted by such "clear and unmistakable" evidence, 
the rating decision in question does not reflect what 
standard of review was used in analyzing the veteran's claim.  
However, whichever standard of review was employed by the RO 
in May 1992, the argument presented by the veteran's attorney 
could still be considered to be tantamount to, under 
whichever standard of review is utilized, mere "disagreement 
as to how the facts were weighed or evaluated," at the time 
of the May 1992 rating decision, which does not represent 
CUE.  See Damrel, 6 Vet. App. at 245.  Notwithstanding such a 
conclusion, given the service department finding that a 
preservice disability necessitated the veteran's discharge, 
the private clinical records in 1964 and 1991 reflecting a 
history (including one provided by the veteran) of 
significant pre-service psychiatric disability, and the 
veteran's short (less than five month) period of active duty, 
it would have been entirely reasonable for the adjudicators 
to conclude in May 1992 that there was clear and unmistakable 
evidence that the veteran's bipolar disorder existed prior to 
service and was not aggravated by service.  

Again, CUE is the kind of error to which reasonable minds 
could not differ such that the result would have been 
manifestly different but for the error.  See Fugo, 6 Vet. 
App. at  43-44.  Given the evidence before the adjudicators 
in May 1992 as set forth above, and the lack of any competent 
medical evidence suggesting in-service aggravation such as 
was later added to the record, it simply is not the case that 
minds could not differ that a conclusion that there was clear 
and unmistakable evidence that a bipolar disorder existed 
prior to service that was not aggravated by service was 
unreasonable.  Instead, the decision by the RO was a 
reasonable exercise of rating judgment based on the evidence 
then of record, and thus not the product of CUE.  It is 
emphasized that in determining whether the May 1992 rating 
decision involved CUE, the evidence that formed the basis for 
the ultimate grant of service connection, the opinion 
following the April 2005 VA examination, that was received 
after this decision may not be considered.  Russell, 3 Vet. 
App. at 310; Damrel, 6 Vet. App. at 242.  

In short, the denial of service connection for a psychiatric 
disorder in May 1992 was not the result of incorrect 
application of the pertinent statutory and regulatory 
principles, and was the product of a reasonable exercise of 
rating judgment.  Accordingly, the denial of service 
connection for a psychiatric disorder in May 1992 was not the 
product of clear and unmistakable error.  
38 C.F.R. § 3.105(a); Damrel, 6 Vet. App. at 245.  As such, 
the effective date assigned by the RO is in accord with the 
criteria governing grants of service connection based on the 
receipt of new and material evidence, and the desired earlier 
effective date cannot be assigned.  38 U.S.C.A. § 5110; 
38 C.F.R. § 3.400(q). 


ORDER

Clear and unmistakable error was not committed in the May 
1992 rating decision, and the claim for an effective date 
earlier than December 31, 2002, for a grant of service 
connection for bipolar disorder is denied.   


REMAND

The veteran's attorney has found fault with the evidentiary 
basis for the 50 percent rating assigned for bipolar disorder 
by the May 2005 rating decision referenced above.  In 
particular, he notes failure to obtain information as to the 
frequency, severity and duration of psychiatric symptoms and 
failure to obtain additional information required by 
38 C.F.R. § 4.126(a) to include whether the veteran's 
psychiatric problems have precluded "substantially gainful" 
employment.  In light of this argument and a review of the 
relevant evidence of record, in particular, the reports from 
the April 2005 VA examination, the Board concludes that a VA 
examination is necessary in this case in order to obtain the 
information necessary to determine the proper rating to be 
assigned for the veteran's bipolar disorder under the 
criteria set forth at 38 C.F.R. § 4.130.  See 38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159(c)(4).  

Accordingly, the case is REMANDED for the following action:

1.  The veteran must be afforded a VA 
psychiatric examination for the purpose 
of determining the severity of his 
bipolar disorder.  The claims files must 
be made available to the examiner and 
reviewed in conjunction with the 
examination.  The examiner must state 
whether the veteran's service-connected 
bipolar disorder nearly approximates a 
disability characterized by:

a.  Occupational and social impairment 
with reduced reliability and productivity 
due to such symptoms as: flattened 
affect; circumstantial, circumlocutory, 
or stereotyped speech; panic attacks more 
than once a week; difficulty in 
understanding complex commands; 
impairment of short and long-term memory 
(e.g., retention of only highly learned 
material, forgetting to complete tasks); 
impaired judgment; impaired abstract 
thinking; disturbances of motivation and 
mood; or difficulty in establishing and 
maintaining effective work and social 
relationships; or

b.  Occupational and social impairment 
with deficiencies in most areas, such as 
work, family relations, judgment, 
thinking, or mood, due to such symptoms 
as:  suicidal ideation; obsessional 
rituals which interfere with routine 
activities; speech that is intermittently 
illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting 
the ability to function independently, 
appropriately and effectively; impaired 
impulse control (such as unprovoked 
irritability with periods of violence); 
spatial disorientation; neglect of 
personal appearance and hygiene, 
difficulty in adapting to stressful 
circumstances (including work or a 
worklike setting); or an inability to 
establish and maintain effective 
relationships; or

c.  Total occupational and social 
impairment due to such symptoms as gross 
impairment in thought processes or 
communication; persistent delusions or 
hallucinations; grossly inappropriate 
behavior; persistent danger of hurting 
self or others; intermittent inability to 
perform activities of daily living 
(including maintenance of minimal 
personal hygiene); disorientation to time 
or place; or memory loss for names of 
one's close relatives, occupation, or own 
name.

The examiner must also enter a complete 
multiaxial evaluation, and assign a GAF, 
together with an explanation of what the 
score represents in terms of his 
psychological, social, and occupational 
functioning.  The examiner should comment 
on the frequency, severity and duration 
of symptoms of bipolar disorder, the 
length of any periods of remissions, and 
the veteran's capacity for adjustment 
during periods of remission.  The 
examiner should also state whether the 
veteran is able to perform substantial, 
as opposed to mere part time, employment, 
based on all the evidence of record, 
rather than solely on the level of 
psychiatric disability at the time of the 
examination.  A complete rationale for 
all opinions must be provided.  Any 
report prepared must be typed. 

2.  The RO must notify the veteran that 
it is his responsibility to report for 
the examination and to cooperate in the 
development of this claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  
38 C.F.R. §§ 3.158, 3.655 (2007).  In the 
event that the veteran does not report 
for the aforementioned examination, 
documentation must be obtained which 
shows that notice scheduling the 
examination was sent to the last known 
address.  It must also be indicated 
whether any notice that was sent was 
returned as undeliverable.

3.  Thereafter, the claim for an 
increased initial rating for bipolar 
disorder must be readjudicated by the RO.  
If this readjudication does not result in 
a complete grant of all benefits sought 
by the veteran in connection with this 
claim, the veteran and his representative 
must be provided a supplemental statement 
of the case and an appropriate period of 
time must be allowed for response.  
Thereafter, the case must be returned to 
the Board.

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


